              Case 1:20-cv-08759-VEC Document 10 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
                                                           :
 JDM IMPORT CO. INC., MG                                   :   Case No.: 1:20-cv-08759-VEC
 WORLDWIDE LLC, and ASIA PACIFIC                           :
 JEWELRY, L.L.C.                                           :
                                                           :   STIPULATION
                                     Plaintiffs,           :   [AND PROPOSED ORDER]
                                                           :
                   – against –                             :
                                                           :
 AMIT SHAH and THE JEWELRY CO.,                            :
                                                           :
                                     Defendants.
 ----------------------------------------------------------x


           IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel that Defendants’ counsel accepts service of the Summons, Complaint, and other

initiating documents in the above-captioned case, which were e-mailed by Plaintiffs to

Defendants’ counsel on or about October 22, 2020, on behalf of Defendants The Jewelry Co. and

Amit Shah;

           IT IS FURTHER STIPULATED that Defendants shall have until January 22, 2021 to

respond to the Complaint; and

           IT IS FURTHER STIPULATED that Defendants’ counsel’s acceptance of service of

process in this action is without prejudice to any and all of Defendants’ rights and remedies and

does not constitute a waiver of any rights and remedies relating to any jurisdictional defenses

other than service of process; and

           IT IS FURTHER STIPULATED that this Stipulation and Defendants’ counsel’s

acceptance of service of process in this action shall not be relied upon, introduced into evidence,

or otherwise used by Plaintiffs or any of their affiliates, including without limitation, any of the


                                                        1

000160.50487 Litigation 15685494v2
              Case 1:20-cv-08759-VEC Document 10 Filed 12/02/20 Page 2 of 2




plaintiffs in the matter known, as J.G. Jewelry PTE., etc. v. Shree Ramkrishna Exports PVT.,

Ltd, Index No. 651469/2018 (Supreme Court, New York Co.), for any purpose in any other

pending or prospective action whether in the United States, Singapore, or elsewhere; and

           IT IS FURTHER STIPULATED that the initial pre-trial conference scheduled for

December 11, 2020 is adjourned to February 5, 2021, or a date thereafter convenient to the

Court.


Dated:        New York, New York
              December 2, 2020

 MOSES & SINGER LLP                                HODGSON RUSS LLP
 Attorneys for Plaintiffs                          Attorneys for Defendants


 By: /s/ Gregory Fleesler                          By: /s/ Joseph P. Goldberg
    Gregory Fleesler                                  Joseph P. Goldberg
    Michael Rosenberg                                 Carmine J. Castellano
    The Chrysler Building                             605 3rd Avenue, Suite 2300
    405 Lexington Avenue                              New York, New York 10158
    New York, New York 10174                          Tel: (212) 751-4300
    Tel: (212) 554-7800




                                               2

000160.50487 Litigation 15685494v2
